DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The amendments made to the specification, filed on 10/14/2021, are accepted.
Drawings
The amendments made to the drawings, filed on 10/14/2021, are accepted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the insert having a central ridge with a lateral ridge portion and a medial ridge portion that has a different shape than the lateral ridge portion, the lateral condylar portion having a lateral concave patellar groove, the medial condylar portion having a medial concave patellar groove, and the medial ridge portion having a region formed therein that has less material than a corresponding region of the lateral ridge portion, in combination with the rest of the elements cited in the independent claim, particularly as the Drury reference (US Pub. No. 2017/0079801) comprises an intercondylar eminence, but not a post, as recited by the Muratoglu reference (US Pub. No. 2013/0018477).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652. The examiner can normally be reached Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANN SCHILLINGER/Primary Examiner, Art Unit 3774